Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 9, 2014

                                         No. 04-13-00213-CV

                                           Mark A. CANTU,
                                              Appellant

                                                   v.

       GUERRA & MOORE LLP, Carlos Guerra, J. Michael Moore, and David Lumber,
                                 Appellees

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2012CVQ0001154 D2
                           Honorable Monica Z. Notzon, Judge Presiding


                                            ORDER
Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice (not participating in motion for rehearing)

       The panel has considered Appellees’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.
           It is so ORDERED on this 9th day of September, 2014
.
                                                                PER CURIAM
ATTESTED      to:_______________________
                  Keith E. Hottle
                  Clerk of Court